Citation Nr: 0314644	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-02 426	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as emphysema, including as a residual of exposure to 
herbicide agents or asbestos/dust and debris.

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1951 until 
retiring in June 1972.

This appeal arises from January and April 1999 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a lung 
disorder, claimed as emphysema, including as a residual of 
exposure to herbicide agents or asbestos/dust and debris.  
The RO termed its January 1999 rating decision as a denial of 
the service connection issue on the merits, yet characterized 
its April 1999 rating decision as a determination that new 
and material evidence had not been submitted to reopen the 
claim.  After receiving notification of the RO's second 
adverse determination by letter dated April 26, 1999, 
the veteran provided a notice of disagreement (NOD)-which 
was received by the RO on May 12, 1999; his substantive 
appeal (VA Form 9) was received by the RO on February 7, 
2000, which was less than one year from the date of issuance 
of the April 26, 1999 notice letter.

The RO certified the issue on appeal to the Board as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a lung disorder, claimed as 
emphysema, including as a residual of exposure to herbicide 
agents or asbestos/dust and debris.  Since, however, the 
veteran timely appealed the initial decision on the merits, 
he does not need to reopen his claim.  38 C.F.R. § 20.302 
(2002).  So the issue before the Board is as stated on the 
title page of this decision.  

Also in his February 2000 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board 
(which are now called Veterans Law Judges (VLJs)).  This type 
of hearing is often referred to as a Travel Board hearing.  
Consequently, the Board remanded the case to the RO in April 
2000 to schedule him for this type of hearing.  But 
subsequently, in a February 2001 letter, he withdrew his 
request for a Travel Board hearing.  38 C.F.R. § 20.704(e) 
(2002).

The veteran more recently requested a hearing at the RO 
before a local hearing officer, instead, and that hearing was 
held in November 2000.  A transcript of it is of record.  

The RO issued another rating decision in June 2001 confirming 
and continuing the 40 percent evaluation assigned for the 
veteran's low back disorder, classified as lumbar disc 
disease with recurrent lumbosacral strain.  He since has 
perfected a timely appeal to the Board concerning this claim, 
as well.  38 C.F.R. § 20.200.

The veteran was scheduled for another hearing in July 2003 
before a VLJ at the Board's offices in Washington D.C.  But 
he advised the Board in May 2003 that he would be unable to 
attend the hearing.  He has not asked that the Board 
reschedule it.

The Board will issue a decision concerning the claim for a 
rating higher than 40 percent for the low back disorder-
whereas, unfortunately, the Board must REMAND the other claim 
for service connection for a lung disorder.


FINDING OF FACT

The veteran has severe intervertebral disc syndrome (IVDS) 
involving recurring attacks with intermittent relief; his low 
back disorder has not caused more than incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the low back disorder.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Following 
the RO's adjudication of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326  (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and, therefore, applicable in this case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 2001 and August 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).



Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been obtain and associated with the claims file 
as well.  The claimant also provided authorizations, and his 
private medical records were obtained too.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for VA examinations, and they were accorded him.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting it.  He also was advised 
what evidence VA had requested, and notified in the statement 
of the case and supplemental statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (Rating Schedule)-which represent, as 
far as can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

It is important to note, at the outset, that VA rather 
recently revised the criteria used to determine the severity 
of intervertebral disc syndrome.  The changes took effect on 
September 23, 2002, during the pendency of this appeal.  And 
where, as here, the governing law or regulation changes after 
a claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be 
applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  The RO has considered the veteran's low 
back disorder under both the former and revised criteria, so 
he is not prejudiced by the Board doing the same.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome 
(IVDS) was evaluated as follows under 38 C.F.R. 4.71a, 
Diagnostic Code 5293:

A noncompensable rating was warranted if it was postoperative 
and cured.  A 10 percent rating was warranted if it was mild.  
A 20 percent rating was warranted if it was moderate with 
recurring attacks.  A 40 percent rating was warranted if it 
was severe, manifested by recurring attacks, with 
intermittent relief.  And a 60 percent rating was warranted 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  Id.



In comparison, the revised criteria for rating IVDS, 
effective September 23, 2002, appear at 67 Fed. Reg. 54345-
54349 (August 22, 2002), and are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrant 60 percent.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrant 40 percent.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant 20 percent.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months warrant 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Analysis

An initial noncompensable (i.e., 0 percent) rating was 
assigned for lumbar strain, effective July 1972.  A higher 20 
percent rating was later assigned to compensate the veteran 
for his lumbar disc disease with recurrent lumbar strain, 
effective July 1987, and his current 40 percent rating was 
assigned as of June 1994.

The veteran's service medical records (SMRs) show episodic 
complaints of low back pain and an assessment of a low back 
strain.  During his retirement physical examination in 
October 1971, it was noted that he experienced muscle strain 
of his lower back that was moderately symptomatic 
intermittently.  

A VA x-ray examination of the lumbar spine was performed in 
January 2000.  There was a chronic anterior wedge compression 
injury of L1.  Mild disc space narrowing was seen at L5-S1.  
There also was mild facet arthropathy throughout the lumbar 
spine.  No subluxation was seen.

The veteran underwent a VA orthopedic examination in April 
2001.  He reported experiencing back pain with bending, doing 
any yard work or sitting for any prolonged period of time.  
He indicated that he got some symptomatic relief with a 
transcutaneous electrical nerve stimulation (TENS) unit.  
Clinical inspection of his back disclosed significant 
paraspinal spasms from L2 to L5 bilaterally.  Range of motion 
of his lumbar spine was as follows:  70 degrees of forward 
flexion, 10 degrees of backward extension, and 30 degrees of 
left- and right-sided bending (i.e., lateral flexion).  Motor 
examination was 5/5.  Straight leg raising was positive in 
the seated position.  He had diminished sensation in the L5 
and S1 distributions.  The impression was possible spinal 
stenosis.

In a statement dated in April 2002, the veteran described his 
low back problems.  He again indicated that he uses a TENS 
unit for his low back pain.  He also reported that his 
physician ordered him to double up on the medication for his 
back pain.  He further noted that VA provided a cane to 
assist him with getting up and down from a seated position 
and to steady him while walking.  

VA medical records, dated from May 2001 to July 2002, 
document the veteran's treatment for his chronic low back 
pain.  Other conditions noted were ataxia and peripheral 
neuropathy.  When examined at a VA neurology clinic in July 
2002, he reported that neither a TENS unit nor Tylenol III 
helped to alleviate his pain.  Clinical inspection showed 
that his strength was 4/5 in his lower limbs.  Deep tendon 
reflexes were absent in his lower limbs.  The sensory 
examination disclosed a marked loss of cold perception and a 
64 Hertz vibratory sense below his knees.  He had a Romberg 
sway and a wide-based, ataxic and antalgic gait.  
The diagnostic impressions included transient ischemic 
attacks, degenerative joint disease of the lumbosacral spine, 
peripheral neuropathy (cold weather injury), and chronic pain 
syndrome.  

Another VA orthopedic examination was performed in August 
2002.  The veteran reported bilateral lumbar paraspinal pain 
which sometimes radiated into his proximal thighs.  He 
indicated feeling numbness in his feet for the past four or 
five years.  Clinical inspection revealed some diffuse 
tenderness involving his lower thoracic spine and his entire 
lumbosacral spine.  There was some mild right lumbar 
paraspinal tenderness, as well as some right sacroiliac 
tenderness.  Straight leg raising produced low back pain, but 
no radicular signs.  Range of motion of the low back was as 
follows:  forward flexion to 65 degrees, extension to 20 
degrees, lateral flexion to 15 degrees to the right and to 20 
degrees to the left.  From a neurological standpoint, motor 
strength and tone were normal in both lower extremities.  
Sensation was diminished from the ankles distally 
bilaterally.  No deep tendon reflexes were elicited in any of 
the four extremities.  The examiner indicted that nerve 
conduction studies in May 2001 were normal.  A magnetic 
resonance imaging (MRI) of the lumbar spine in August 2002 
was interpreted as showing wedge compression of the L1 
vertebral body, with degenerative change involving the L1-2 
levels, disc desiccation at all lumbar levels, and 
degenerative disc disease including loss of disc height and 
bilateral foraminal stenosis at L5-S1.  The diagnosis was low 
back pain, chiefly appearing to be mechanical in nature; no 
objective signs of radiculopathy.

The medical evidence, as a whole, shows the veteran's 
service-connected low back disorder includes, most 
prominently, degenerative disc disease, a condition which is 
rated on the basis of intervertebral disc syndrome.  
Clinicians confirmed a significant loss of sensation and 
absent deep tendon reflexes in the veteran's 
lower extremities, indicative of considerable sensory 
compromise.  At the same time, however, it appears that a 
significant component of his sensory loss is attributable to 
cold weather-induced peripheral neuropathy, a condition that 
is not service connected and, therefore, cannot be used as a 
basis for increasing the rating for his low back disorder.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In any 
event, even assuming that his lower extremity sensory 
findings are to some extent related to his service-connected 
lumbar disc disease, the medical evidence still shows that 
his lower extremity motor status is well-preserved.  In this 
regard, he has at least 4/5 strength in his lower extremities 
(5/5 being completely normal).  In order to be entitled to a 
rating higher than 40 percent for intervertebral disc 
syndrome under the former rating criteria of Diagnostic Code 
5293, there must be evidence of pronounced sciatic 
neuropathy.  This has not been demonstrated.  
While the veteran's symptoms are indeed severe, his current 
40 percent rating under the former Code 5293 fully 
contemplates this and compensates him for it.

The Board has taken note of the veteran's contention that he 
uses a TENS unit and prescription strength Tylenol for his 
back pain, and his contention is confirmed by his objective 
VA clinical records.  But despite his chronic low back pain, 
there is no medical evidence indicating that his 
intervertebral disc syndrome or associated pain produced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  And as alluded to 
earlier, for rating purposes under the revised Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to this condition requiring bed rest prescribed 
by a physician and treatment by a physician.  Hence, the 
revised criteria of Code 5293 are not satisfied, either, 
to receive a rating higher than 40 percent.

Furthermore, the medical evidence shows that the veteran has 
at least 65 degrees of forward flexion of his lumbar spine, 
indicative of no more than moderate limitation of motion for 
which a 20 percent rating is warranted under Diagnostic Code 
5292.  In addition, although he has some lumbar muscle spasm, 
he has no listing of the spine and retains lateral spine 
motion.  These findings also warrant a 20 percent rating 
under Diagnostic Code 5295.  And, again, even though his 
lower extremity sensory status is compromised, his motor 
status is well-preserved.  Any neurologic manifestations of 
his low back disorder are most appropriately rated on the 
basis of incomplete paralysis of the sciatic nerve under 
Diagnostic Code 8520.  But the neurological findings indicate 
no more than mild incomplete paralysis of the sciatic nerve 
of each lower extremity referable to the service-connected 
intervertebral disc syndrome (as opposed to the nonservice-
connected peripheral neuropathy).  Mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent rating for each 
lower extremity.  Thus, no more than a 40 percent rating is 
warranted under the revised criteria of Diagnostic Code 5293 
on the basis of chronic orthopedic and neurologic 
manifestations of intervertebral disc syndrome.  This results 
from combining (under 38 C.F.R. § 4.25) a 20 percent rating 
for the orthopedic impairment, with each of two 10 percent 
ratings for the neurologic impairment, which correlates to 
35 percent total impairment.  This, in turn, is rounded up to 
40 percent.  See Karnas, 1 Vet. App. 312-13.

Besides Diagnostic Code 5293, the Board also has considered 
other potentially applicable diagnostic codes for evaluating 
the veteran's low back disorder.  His low back disorder 
includes degenerative joint disease of the lumbar spine.  
Degenerative joint disease of the lumbar spine is rated on 
the basis of arthritis; in turn, arthritis is evaluated on 
the basis of limitation of motion.  See Code 5003.  As 
previously discussed, however, the lumbar spine exhibits only 
moderate limitation of motion, at most, warranting no more 
than a 20 percent evaluation under Diagnostic Code 5292.  In 
addition, the veteran has a lumbosacral strain, but clinical 
findings support assignment of no more than a 20 percent 
evaluation under Diagnostic Code 5295, and he already has a 
rating higher than that.  

There is X-ray evidence confirming a compression injury of 
the first lumbar vertebral body from past trauma.  Governing 
criteria provide that a vertebral fracture producing the type 
of residuals shown in this case are to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body under 
Diagnostic Code 5285.  However, under governing criteria, no 
more than a 30 percent rating is provided after combining the 
10 percent rating for the demonstrable deformity of the 
vertebral body under Diagnostic Code 5285 with either the 20 
percent rating warranted for limited motion under Diagnostic 
Code 5292 or the 20 percent rating warranted for muscle spasm 
under Diagnostic Code 5295.  38 C.F.R. § 4.25.

For all the foregoing reasons, the claim for an increased 
rating for the veteran's low back disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App.518, 519 (1996).


ORDER

The claim for a rating higher than 40 percent for the low 
back disorder is denied.


REMAND

The veteran contends, in part, that he has a lung disorder-
claimed as emphysema, due to exposure to herbicides or to 
debris from cement, asphalt and other building materials to 
which he was exposed over many years while in service.  The 
record discloses that his military occupational specialty 
(MOS) while in service was a pavement maintenance technician 
and that he served with a civil engineer squadron.  He had 
post-service employment with the postal service.  A VA chest 
X-ray in January 1988 showed calcified plaque on the 
posterior aspect of his right hemidiaphragm, consistent with 
asbestosis of the diaphragmatic pleura.  Richard G. Laurens, 
Jr., M.D., indicated the veteran has a restrictive lung 
defect-the etiology of which is unclear-but pointed out 
that he obviously had some major pleural process occurring 
sometime between 1988 and 1994.  L. James Cochrane, M.D., 
also reported that the veteran has a history of pleural 
thickening and round atelectasis likely secondary to previous 
asbestos exposure.  

In light of these medical opinions suggesting a possible 
cause-and-effect relationship between the veteran's current 
lung disease and his prior service in the military, this 
claim is REMANDED to the RO for the following development 
and consideration:

1.  The veteran should be scheduled for a 
VA pulmonary examination to obtain a 
medical opinion concerning the etiology 
of any obstructive and restrictive lung 
disease now present.  Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical history.  
It is imperative that the questions 
listed below be answered so that the 
Board has all the information necessary 
to adjudicate the pending claim.  If the 
examiner is simply unable to make any 
determination without purely speculating, 
he or she must indicate this and explain 
why this is impossible.  But if it is 
possible to provide the requested medical 
nexus opinion, then the examiner must 
discuss the rationale for it.

Based on consideration of the relevant 
medical and other evidence in the claims 
file, the examiner should provide a 
medical opinion responding the following 
question:

Is it at least as likely as not that any 
current lung disorder, including 
emphysema or asbestosis, is etiologically 
related to the veteran's exposure to 
herbicides (Agent Orange) in service or 
otherwise etiologically related to 
service?  The standard of proof 
underlined above should be used in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

2.  The RO should review the medical 
opinion and ensure that it is responsive 
to the question posed in this remand.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If the benefit requested continues to 
be denied, send the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



